Citation Nr: 0947183	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  03-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee retropatellar pain syndrome, from February 1, 2003 
through September 30, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
left knee retropatellar pain syndrome, from October 1, 2003 
through February 10, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee retropatellar pain syndrome, since February 11, 
2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome, since February 11, 
2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2005.  A transcript 
of this hearing has been associated with the Veteran's claims 
folder.

In December 2007, the Board issued a decision which granted 
increased evaluations for the Veteran's service-connected 
left and right knee retropatellar pain syndrome.  As for her 
left knee, the decision granted an increased evaluation of 30 
percent prior to October 9, 2002, and from October 1, 2003 
through February 10, 2007.  It denied an increased evaluation 
in excess of 20 percent for left knee retropatellar pain 
syndrome, since February 11, 2007.  As for her right knee, 
the decision granted an increased evaluation of 10 percent 
prior to February 11, 2007, and denied an increased 
evaluation in excess of 10 percent for right knee 
retropatellar pain syndrome, since February 11, 2007.  

The Veteran appealed the Board's December 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2009, a Joint Motion for Remand (Joint 
Motion) was filed by the parties which indicated that the 
Veteran continued to be in disagreement with the disability 
evaluations assigned to her left knee retropatellar pain 
syndrome, since February 1, 2003, and her right knee 
retropatellar pain syndrome, since February 11, 2007.  The 
Joint Motion clarified, however, that the appeal as to prior 
evaluations for these conditions should be dismissed, and 
that additional increased evaluations granted by the Board's 
December 2007 decision "should not be disturbed."  In 
August 2009, the Court issued an Order which dismissed the 
portion of the appeal concerning evaluations assigned to the 
Veteran's left knee retropatellar pain syndrome, prior to 
February 1, 2003, and right knee retropatellar pain syndrome, 
prior to February 11, 2007.  It also remanded the remaining 
issues, as stated above, for compliance with the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluations for her 
service-connected bilateral knee disorders.

After reviewing the July 2009 Joint Motion and the evidence 
of record, the Board finds that a new VA examination is 
necessary to determine appropriate disposition of the 
Veteran's claims herein. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Specifically, the Joint Motion 
contends that the prior Board decision fails to adequately 
address the requirements of DeLuca v, Brown, 8 Vet. App. 202 
(1995).  After reviewing the VA examinations of record and 
given the passage of time in this matter, the Board finds 
that the Veteran's recent treatment records should be 
obtained, and that she should be scheduled for a VA 
examination to ascertain the current severity of her service-
connected bilateral knee disorder.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty 
to assist includes a thorough and contemporaneous medical 
examination).  



Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated her for her 
service-connected bilateral knee 
disorders since September 2005.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination(s) to determine the nature 
and extent of her service-connected left 
and right knee retropatellar pain 
syndrome.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner must fully 
describe all manifestations of the 
Veteran's conditions.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected left and 
right knee retropatellar pain syndrome 
must be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
pain and/or excess fatigability on use 
must be assessed in terms of additional 
degrees of limitation of motion of the 
left and right knee.  The examiner must 
provide a complete rationale for all 
conclusions reached.

3.  The RO must notify the Veteran that 
it is her responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


